Exhibit 10.13(C)

[AMENDMENT FOR EXECUTIVES WITH EXTENDED OPTION EXERCISE PERIODS]

[date]

[Full Name]

Re: Amendment of Your Option Exercise Period

Dear [First Name]:

This letter amends the Severance Agreement between you and Yahoo! Inc. (the
“Company”) dated [date], as amended (your “Severance Agreement”). To the extent
you hold outstanding stock options granted or assumed by the Company (your
“Options”), the award agreements that govern your Options are also being amended
as described below.

Your Severance Agreement currently provides that, upon a termination of your
employment that triggers severance benefits under the agreement, your
outstanding and vested Options will remain exercisable for a period of six
months (the “Extended Exercise Period”). However, following the closing of the
transaction contemplated by the Company’s Stock Purchase Agreement with Verizon
Communications Inc. (the “Closing”), applicable law will prohibit the Company
from maintaining any outstanding stock option awards (after a limited grace
period).

Accordingly, effective as of the Closing, your Severance Agreement and the award
agreements evidencing your Options are hereby amended to provide that your
outstanding Options will remain exercisable in accordance with their terms for a
period of up to ninety (90) days following the Closing (or, if earlier, until
the expiration of the maximum term of the Option) and, to the extent not
exercised by the last day of such exercise period, will terminate at the close
of business on such day.

Except as expressly set forth above, this letter does not otherwise modify any
other terms of your Severance Agreement or your Option award agreements. If this
letter accurately sets forth our agreement with respect to the foregoing
matters, please sign below and return a copy of this letter to me.

Sincerely,

YAHOO! INC.

[Name]

[Title]

Acknowledged and Agreed:

By:       [FULL NAME]